DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 03/02/2021.  Claims 1-4, 6-19, and 21-31 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “removable lift-off hinge,” as disclosed in line 9 of claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; 
		In the instant case, the phrase “latching mechanism,” is modified by the language, “to secure the first panel to the frame such that the first panel cannot be articulated away from the frame when the locking mechanism is locked.”  Therefore, prong (B) is met.
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	In the instant case, the phrase “locking mechanism” is modified by acts that allow the first panel to be secured to the frame, such that the first panel cannot be articulated away from the frame when the locking mechanism is locked.  However, sufficient structure is not provided for accomplishing this function.  Therefore, prong (C) is met, and the phrase “locking mechanism” is being interpreted as invoking 112(f).
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism,” in claims 14 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification in Paragraph 0024 defines the locking mechanism as a rotary latch, actuator (e.g. Push button that interfaces with the user) and/or cable (e.g. that 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-19, and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 16 recite: “…a first panel having an electronic display facing outwardly from an exterior surface of the first panel and mounted on an interior surface of the first panel…,” in lines 5-6 and 7-8, respectively.  It is unclear how the electronic display can face 
Claims 4, 13, 19, and 27 recite the limitation "the computer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 1 and 16 introduce “a computing device,” in lines 11 and 13, respectively.  For Examination purposes, “the computer” will be understood as being “the computing device,” as established in claims 1 and 16.  The Applicant is encouraged to correct claims 4, 13, 19, and 27, to reflect this consistency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. (U.S. Pub. 20110140656) in view of Mortier (U.S. Pub. 20080010908).
	Regarding claim 1, Starr discloses an electric vehicle charging station 312, comprising: a frame 320; an electrical connector 324 coupled to the frame 320 for supplying an electrical charge to an electrical vehicle; a first panel (as shown in Fig. 1D below) having an electronic 322 facing outwardly from an exterior surface of the first panel (as seen in Fig. 1D) and mounted on an interior surface of the first panel (the Examiner notes that the display appears to be mounted on the inside of the frame 320, through an opening, which allows the user to view the display, as seen in Fig. 1D); a computing device (as discussed in para. [0057], lines 2-7), the computing device including one or more processors and memory, the memory storing instructions for displaying content on the electronic display (as discussed in para. [0061]); and a second panel substantially opposite the first panel having a second interior surface and a second exterior surface, the second panel including a second electronic display 323 facing outwardly from the second exterior surface of the second panel and mounted on the second interior surface of the second panel (as seen in Fig. 1D below).
	Regarding claim 1, Starr is discussed above, but fails to teach a hinge that is connected to the panels, allowing them to pivot away from the frame.  Mortier teaches a first display 10 connected to a first panel 15, and a second display 20 connected to a second panel 25, which are secured to a frame 100 by a hinge 30, the hinge 30 having two states, closed (as seen in Fig. 2) and open (as seen in Fig. 3), where: the first panel 15 is hinged to the frame 100 so as to articulate the first panel 15 away from the frame 100 (as seen in Fig. 3), and the hinge 30 supports the electronic display 10 on the first panel 15; where the second panel 25 is hinged to the frame 100 so as to articulate the second panel 25 away from the frame 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second panels of Starr with the hinged panels of Mortier, in order to allow a user to reach the internal components of the displays, in case of malfunctioning or maintenance, or to allow entrance to the space behind the displays, 
	Regarding claim 2, Mortier teaches the electric vehicle charging station, where the first panel 15 is hinged (via 30) to the frame 100 so as to articulate the first panel 15 away from the frame 100 about an axis of rotation 31 that is substantially vertical (as seen in Fig. 2).
	Regarding claim 3, Mortier teaches the electric vehicle charging station, where the first panel 15 is hinged to the frame 100 so as to articulate the first panel 15 away from the frame 100 about an axis of rotation that is substantially horizontal.  The Examiner notes that Mortier teaches where his hinges 30 are capable of being mounted in a manner to allow the display to pivot about a horizontal axis, as needed by the user (seen in Figs. 6-7).
	Regarding claim 4, Starr teaches the electric vehicle charging station 312, where the computer is mounted to the first panel (see discussion in para. [0057], lines 2-7).
	Regarding claim 6, Mortier teaches the electric vehicle charging station, where: an axis of rotation 311 (see Fig. 4b) of the first panel 15 is substantially parallel to an axis of rotation 310 (see Fig. 4b) of the second panel 25; and the first panel 15 is configured to articulate away from the frame 100 in a direction substantially opposite a direction in which the second panel 25 is configured to articulate away from the frame 100 (as seen in Fig. 3).
	Regarding claim 8, Starr teaches the electric vehicle charging station 312, where the frame 320 houses circuitry for charging an electrical vehicle (as discussed in para. [0062]).
	Regarding claims 9-12, Starr and Mortier disclose the claimed invention except for the specific dimensions of the displays and panels.  

	Regarding claim 14, Mortier teaches the electric vehicle charging station, further including a locking mechanism to secure the first panel 15 to the frame 100 such that the first panel 15 cannot be articulated away from the frame 100 when the locking mechanism is locked (see discussion in para. [0062], lines 1-4).


    PNG
    media_image1.png
    765
    588
    media_image1.png
    Greyscale


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr and Mortier as applied to claim 1 above, and further in view of Oda et al. (U.S. Pat. 9061597).
	Regarding claim 7, Starr is discussed above, and fails to explicitly teach a heat sink within his displays 322,323.  Oda teaches a charging station having an electric vehicle charging station 120, further including one or more heat sinks 135 thermally coupled to the electronic display 23 (see discussion in col. 14, lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat sink within the displays of Starr, in order to .  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr and Mortier as applied to claim 1 above, and further in view of Penilla et al. (U.S. Pat. 9180783).
	Regarding claim 13, Starr is discussed above, but fails to teach where the computer includes a near-field communication (NFC) sensor.  Penilla teaches an electric vehicle charging station 10, where the computer includes a near-field communication (NFC) sensor configured to interact with a device of a user of the electric vehicle charging station 10 (as discussed in col. 10, lines 48-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr’s computer with a near-field communication (NFC) sensor, in order to enable the vehicles to share information concerning their proximity to one another, as taught to be desirable by Penilla (see discussion in col. 10, lines 48-53).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr and Mortier as applied to claim 1 above, and further in view of Diaz (U.S. Pub. 20170256115).
	Regarding claim 15, Starr is discussed above, and fails to explicitly teach where the exterior surface of the first panel includes a transparent portion that overlays the electronic display.  Diaz teaches where the exterior surface of a first panel 26 includes a transparent portion that overlays an electronic display 28 (as discussed in para. [0030], lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior surface of the first panel of Starr’s device .
Claims 16-19, 21-16, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr et al. in view of Kim et al. (U.S. Pat. 10881010, which claims foreign priority to KR 10-2018-0076828) and further in view of Oda et al. (U.S. 9061597).
	Regarding claim 16, Starr discloses an electric vehicle charging station 312, comprising: a frame 320, where: an interior of the frame 320 forms a hollow region (the Examiner notes that the interior of the frame is implicitly hollow, since it contains the electronic components of the charging station 312); and one or more lights (as discussed in para. [0011], lines 1-3) are coupled to an exterior surface of the frame 320; an electrical connector 324 coupled to the frame 320 for supply electrical charge to an electrical vehicle; a first panel (as shown in Fig. 1D below) having an electronic display 322 facing outwardly from an exterior surface of the first panel and mounted on an interior surface of the first panel (see Fig. 1D below); and a computing device (as discussed in para. [0057], lines 2-7), the computing device including one or more processors and memory, the memory storing instructions for displaying content on the electronic display (as discussed in para. [0061]), and controlling the one or more lights to indicate a state of the electric vehicle charging station 312 (see discussion in para. [0011], lines 1-3); and a second panel substantially opposite the first panel having a second interior surface and a second exterior surface (as seen in Fig. 1D below), where the second panel includes a second electronic display 323 facing outwardly from the second exterior surface of the second panel and mounted on the second interior surface of the second panel (as seen in Fig. 1D below).
110-1,110-2, having a removable lift-off hinges 120,130 having two states, closed and open, where: the removable lift-off hinges 120,130 support the electronic displays 110-1,110-2 on the panels.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr’s first and second panels with the hinged displays of Kim, in order to allow replacement of a specific display panel, without disassembling all of the plurality of display panels, as taught to be desirable by Kim (see discussion in col. 3, lines 20-23).  
	Regarding claim 16, Starr is discussed above, and fails to explicitly teach a heat sink within his displays 322,323.  Oda teaches a charging station having an electric vehicle charging station 120, further including one or more heat sinks 135 thermally coupled to the electronic display 23 (see discussion in col. 14, lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat sink within the displays of Starr, in order to provide a means for allowing the internal components of the display to be cooled, as is well known in the art.
Regarding claim 17, Starr teaches the electric vehicle charging station 312, where the first panel is hinged (via 120 of Kim) to the frame 320 so as to articulate the first panel away from the frame 320 about an axis of rotation that is substantially vertical (see axis of pin 123 in Fig. 2 of Kim).
120 of Kim) so as to articulate the first panel away from the frame about an axis of rotation that is substantially horizontal.  The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the hinge at either the top or bottom of the display devices, in order to provide an alternate orientation for the user, as desired.  
	Regarding claim 19, Starr teaches the electric vehicle charging station 312, where the computer is mounted to the first panel (see discussion in para. [0057], lines 2-7).
Regarding claim 21, Kim teaches the electric vehicle charging station, where: an axis of rotation (about pin 123) of the first panel is substantially parallel to an axis of rotation (about pin 123-2) of the second panel; and the first panel is configured to articulate away from the frame 320 in a direction substantially opposite a direction in which the second panel is configured to articulate away from the frame 320.
Regarding claim 22, Starr teaches the electric vehicle charging station 312, where the frame 320 houses circuitry for charging an electrical vehicle (as discussed in para. [0062]).
	Regarding claims 23-26, Starr, Kim, and Oda disclose the claimed invention except for the specific dimensions of the displays and panels.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Starr, Kim, and Oda device to have the dimensions as claimed, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art .


    PNG
    media_image1.png
    765
    588
    media_image1.png
    Greyscale


s 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr, Kim, and Oda, as applied to claim 16 above, and further in view of Penilla et al. (U.S. Pat. 9180783).
	Regarding claim 27, Starr is discussed above, but fails to teach where the computer includes a near-field communication (NFC) sensor.  Penilla teaches an electric vehicle charging station 10, where the computer includes a near-field communication (NFC) sensor configured to interact with a device of a user of the electric vehicle charging station 10 (as discussed in col. 10, lines 48-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Starr’s computer with a near-field communication (NFC) sensor, in order to enable the vehicles to share information concerning their proximity to one another, as taught to be desirable by Penilla (see discussion in col. 10, lines 48-53).
Regarding claim 31, Starr, Mortier, and Kim are discussed above, but fail to teach where the frame comprises one or more cameras.  Penilla teaches the electric vehicle charging station, where the frame includes one or more cameras.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electric vehicle charging station of Starr with cameras, in order to provide a means for viewing areas around the vehicles, as taught to be desirable by Penilla (see discussion in col. 9, lines 22-27).  
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr, Kim, and Oda as applied to claim 16 above, and further in view of Mortier.
Regarding claim 28, Starr is discussed above, but fails to teach a locking mechanism between the panel and frame.  Mortier teaches the electric vehicle charging station, further including a locking mechanism to secure the first panel 15 to the frame 100 such that the first panel 15 cannot be articulated away from the frame 100 when the locking mechanism is locked.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Starr’s frame with a locking mechanism, in order to maintain the display in its opened positon, and to prevent the hinge from being further opened or closed, without interference of a person, as taught to be desirable by Mortier (see discussion in para. [0062], lines 1-4).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr, Kim, and Oda, as applied to claim 16 above, and further in view of Diaz.
Regarding claim 29, Starr is discussed above, and fails to explicitly teach where the exterior surface of the first panel includes a transparent portion that overlays the electronic display.  Diaz teaches where the exterior surface of a first panel 26 includes a transparent portion that overlays an electronic display 28 (as discussed in para. [0030], lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior surface of the first panel of Starr’s device with a transparent panel, in order to allow users to view the items that are behind the panel, as taught to be desirable by Diaz (see discussion in para. [0004], lines 13-16).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starr and Mortier, as applied to claim 11 above, and further in view of Penilla.
   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electric vehicle charging station of Starr with cameras, in order to provide a means for viewing areas around the vehicles, as taught to be desirable by Penilla (see discussion in col. 9, lines 22-27).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-19, and 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Starr et al., Mortier, Oda et al., Penilla et al., Diaz, and Kim et al. above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional charging stations, having panels to store and secure electrical components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        26-Mar-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632